113 F.3d 1240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Ronald E. CUMMINGS, Debtor.Ronald E. CUMMINGS, Appellant,v.SEA LION CORPORATION, Appellee.
No. 94-35555.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 6, 1997.Decided May 14, 1997.

Before:  LAY,* BEEZER and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Ronald E. Cummings appeals the district court's affirmance of the bankruptcy court's denial of discharge pursuant to 11 U.S.C. § 727(a)(2).


3
Cummings argues the bankruptcy court lacked jurisdiction over Sea Lion's complaint objecting to discharge.  We find no jurisdictional defect.  Sea Lion filed a timely motion pursuant to Bankruptcy Rule 4004(b) for extension of time, and the bankruptcy court's finding of "cause" to grant the extension was not clearly erroneous.


4
Cummings argues the bankruptcy court erred in entering a denial of discharge pursuant to § 727(a)(2).  Cummings was an attorney and the bankruptcy court found that he was experienced and sophisticated in financial matters.  The court found fraudulent intent in Cummings's transfer of property and in his nondisclosure of assets and other transactions on his bankruptcy schedules.  We have reviewed the record and the briefs in this case and hold that the findings of the bankruptcy court are not clearly erroneous and that the court did not err in its conclusions of law.


5
Judgment denying discharge is AFFIRMED.



*
 Honorable Donald P. Lay, Circuit Judge for the Eighth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3